Citation Nr: 0725601	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-20 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a combined rating in excess of 20 percent for 
left knee disability.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1981 to May 1984.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2002 rating decision of the Philadelphia, Pennsylvania 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for left knee 
disability and assigned a 20 percent combined rating (10 
percent for arthritis and 10 percent for symptomatic removal 
of semilunar cartilage) effective from June 2000.  A Travel 
Board hearing was held before the undersigned in May 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The last VA left knee examination the veteran received was 
nearly five years ago in September 2002.  As it is appears 
from the record that the left knee disability has worsened 
since then, a contemporaneous VA examination is necessary.  
Notably, this appeal is from the initial rating assigned with 
a grant of service connection, and "staged" ratings are for 
consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for his left 
knee disability since June 2000, and 
should secure copies of complete records 
of the treatment or evaluation (that are 
not already of record) from all sources 
identified.

2.  The RO should then arrange for a VA 
orthopedic examination of the veteran to 
determine the current severity of his 
service connected left knee disability.  
The veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination, and the examiner should also 
have available for review the criteria for 
rating knee disability.  Any indicated 
tests or studies, specifically including 
ranges of motion and tests of knee 
stability should be performed.  The 
examiner is asked to specifically 
identify: A) the symptoms attributable to 
arthritis; B) the symptoms attributable to 
the veteran's meniscectomy; and C) the 
symptoms which are attributable to both 
arthritis and to meniscectomy residuals.  
The examiner should also note whether the 
veteran has any additional loss of 
function due to pain, weakness, fatigue 
and/or incoordination associated with the 
left knee disability. 

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

